TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00065-CV




Josephine Douglas-Peters, Appellant


v.


James Nathaniel Peters, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 01-1528-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




O R D E R


                        Appellant Josephine Douglas-Peters has filed a motion to enforce jurisdiction,
contending that the Williamson County District Clerk’s Office has refused to file pleadings in this
matter.  The Williamson County District Clerk’s Office has since agreed to file all matters relating
to the division of property in the divorce decree.  Accordingly, we dismiss appellant’s motion to
enforce jurisdiction. 
                        Appellant has also filed a motion for rehearing and a motion to extend time to file a
an additional motion for rehearing.  We grant the motion to extend time in part so that we may
consider appellant’s motion for rehearing filed on February 21, 2006.  See Tex. R. App. P. 49.1,
49.8.  We overrule appellant’s motion for rehearing.  We also overrule appellant’s request for a
further extension of 45 days to file an additional motion for rehearing. 
                        It is ordered April 7, 2006.
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton